United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2133
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Adan Zarate-Cobain

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                            Submitted: October 22, 2014
                              Filed: October 23, 2014
                                   [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.

       Adan Zarate-Cobain directly appeals the below-Guidelines-range sentence the
district court1 imposed after he pled guilty to a drug charge. His counsel has filed a

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
brief under Anders v. California, 386 U.S. 738 (1967), challenging the substantive
reasonableness of Zarate-Cobain’s sentence. In addition, counsel seeks leave to
withdraw.

       Upon careful review, we conclude that the district court did not impose an
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (describing appellate review of sentencing decisions); United States
v. Lazarski, 560 F.3d 731, 733 (8th Cir. 2009) (where district court varied downward
from Guidelines range, it was “nearly inconceivable” that court abused its discretion
in not varying downward further). Finally, having independently reviewed the record
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues.
Accordingly, we grant counsel’s motion to withdraw, and we affirm the judgment.
                       ______________________________




                                         -2-